DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The claims require that the material gas is directly supplied to the supply side of the susceptor before being decomposed.  Applicants point to [0055-58] of the originally filed specification for support – it seems that the specification goes up to [0057], so Examiner has viewed the specification and the PG Pub for support for this matter.  The application supports that some of the raw material gas is not decomposed but does not support that the entirety of the raw material gas is provided without being decomposed (based on the language provided).  Since the claim includes the embodiment wherein all of the raw material gas is decomposed, the new matter rejection is made.
Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for providing some of the raw material gas into the susceptor before decomposition, does not reasonably provide enablement for “the raw material gas” being supplied into the susceptor without being decomposed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In regard to the Wands factor, there are no specific examples or even description of all the material being decomposed in the susceptor.  Furthermore, the chamber indicates heaters that are applied consistently across the top/bottom of the susceptor, therefore it is not clear how the gas can not be (at least partially) decomposed before it enters into the susceptor (see Fig. 2).  One of ordinary skill would therefore hold that at least some of the gas is decomposed prior to reaching the susceptor and therefore the claim is not enabled within the full scope.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kageshima (2014/0190400) in view of Ito (WO2016/129685, 2018/0266012 translation).
Kageshima teaches a film forming apparatus (Fig. 1 and related text), the apparatus is used for forming silicon carbide [0003], but it is noted that the use of the apparatus for forming any particular layer, such as silicon carbide, is an intended use of the apparatus (language previously applied) and the limitations for forming such a layer are in any case met by the presence of structure to form the same.  
The apparatus comprises:
- a substrate support, see susceptor 2 with support 7, the susceptor relative to the claimed susceptor is held to encompass both 2 and either of ceiling 3 and/or shield 12 which further encloses the substrate, and, per the art, the gas supply mechanism controls the flow of gas “in the susceptor”, 
- a gas supply mechanism, see 9, that, as per Fig. 1, supplies a flow of raw material gas to form a flow of raw material along a direction perpendicular to a central axis of the substrates, wherein the gas inlet originates outside of the substrate support, see particular flow arrows G of the figure and
- an induction coil configured to heat the substrate, 8.
	In regard to the supplied gases, Kageshima teaches silane and propane [0085] and does not teach multiple gases – but Ito teaches that SiC is operably formed using a mix of gases including silane, chlorosilane, propane and methane [0004].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply any combination of the gases of Ito in the process of Kageshima as it would allow for an operable SiC film to be formed.  
	The gases therefore include first and second Si and C containing gases – each of the respective Si/C containing gases are have different thermal decomposition temperatures and therefore the limitations of the first controller step are met.  
	In regard to the specific use of a controller, as per MPEP 2144.01, it is proper to take into account both explicit and implicit teachings of a reference – it would have been understood that a controller (i.e. computer) of some type is used in the control the system and control the gas flows.  Such a controller is standard in the art.
In regard to the supply of raw material gas before being decomposed, the teachings of Kageshima include that the gas is supplied parallel to the wafer surfaces and “at this time” layers are grown by decomposition of the gas.  The teachings therefore include that at least some amount of the precursor is decomposed at the gas supply side of the susceptor.  Furthermore, Ito teaches that part of the gas is broken down prior to the parallel flow of the gas across the substrate (in the susceptor), therefore, part of it is decomposed as claimed.


	Regarding claims 3 and 4, the teachings include that the susceptor 2 includes multiple substrate supports 7 (arranged in a circumferential direction as per claim 4) and a rotational shaft, 6.
	Regarding claims 5 and 6, as per the combined art, the silane and chlorosilane gases teach the claim requirements. 
	Regarding claim 7, Ito teaches acetylene, ethane or ethylene [0031].

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.  The rejection has been modified in view of the claim amendments.  
	It is noted that the applicants amendment is not fully supported.  Based on the claim language, it is not clear if applicants mean that all of the compound must be fed before being decomposed but the claim doesn’t explicitly require that.  However, applicants arguments imply that this is the case – so the claims were addressed accordingly.  The specification does not support complete decomposition after the gas is fed into the susceptor, nor does the system design indicate that this would occur.  
	In regard to the prior art, it is not clear where the Examiner agreed that Kageshima does not teach this feature.  In any case, the Office determined that Kageshima does in fact teach this feature as per above.  Additionally/alternatively, Ito teaches the feature where not all of the gas is decomposed prior to the susceptor – in the paragraph cited by applicants, Ito only requires some gas to decompose beforehand, thereby meeting the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715